
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

Employment Agreement of ROSS B. BRICKER


        This Employment Agreement (the "Agreement") is effective as of April 11,
2005 (the "Effective Date"), by and between SPX Corporation (the "Company"), and
Ross B. Bricker (the "Executive").

        WHEREAS, the Company desires to employ the Executive as its Senior Vice
President, Secretary and General Counsel; and

        WHEREAS, the Company and the Executive have reached agreement concerning
the terms and conditions of his employment and wish to formalize that agreement;

        NOW, THEREFORE, in consideration of the mutual terms, covenants and
conditions stated in this Agreement, the Company and the Executive hereby agree
as follows:

        1.    Employment.    The Company employs the Executive and the Executive
hereby accepts employment with the Company as Senior Vice President, Secretary
and General Counsel. During the Employment Term (as hereinafter defined), the
Executive will have the title, status and duties of Senior Vice President,
Secretary and General Counsel and will report directly to the Company's Chief
Executive Officer. The Executive's principal business office shall be at the
Company's principal business office located in Charlotte, North Carolina, and
Executive's principal family residence shall be located within 50 miles of the
Company's principal business office for the duration of the Employment Term. If
domiciled elsewhere on the date of Executive's execution of this Agreement,
Executive shall relocate his principal family residence to the area specified in
this Paragraph. Executive's failure to complete such relocation on or before
December 31, 2005 shall render this Agreement null and void.

        2.    Term of Employment.    The term of employment ("Employment Term")
will commence on the Effective Date, and will continue thereafter until two
(2) years from the Effective Date and will be automatically extended for
subsequent one (1) day periods for each day of the Employment Term that passes
after the Effective Date, unless sooner terminated by either party in accordance
with the provisions of this Agreement. The intent of the foregoing provision is
that the Agreement becomes "evergreen" on the Effective Date so that on each
passing day after the Effective Date the Employment Term automatically extends
to a full two-year period.

        3.    Duties.    During the Employment Term:

        (a)   The Executive will perform duties assigned by the Company's Chief
Executive Officer, or the Company's Board of Directors (the "Board"), from time
to time; provided that the Executive shall not be assigned tasks inconsistent
with those of Senior Vice President, Secretary and General Counsel.

        (b)   The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Senior Vice President, Secretary and
General Counsel. However, the Executive may devote reasonable time to activities
such as supervision of personal investments and activities involving
professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do not interfere in any material way with the business
of the Company; provided that, the Executive cannot serve on the board of
directors of more than one publicly-traded company without the Board's written
consent. The time involved in such activities shall not be treated as vacation
time. The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).

        (c)   The Executive will perform his duties diligently and competently
and shall act in conformity with the Company's written and oral policies and
within the limits, budgets and business plans set by the Company. The Executive
will at all times during the Employment Term strictly adhere to and obey all of
the rules and regulations in effect from time to time relating to the conduct of
executives of the Company. Except as provided in (b) above, the Executive shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any

--------------------------------------------------------------------------------






other person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any material way.

        4.    Compensation and Benefits.    During the Executive's employment
hereunder, the Company shall provide to the Executive, and the Executive shall
accept from the Company as full compensation for the Executive's services
hereunder, compensation and benefits as follows:

        (a)    Base Salary.    The Company shall pay the Executive at an annual
base salary ("Base Salary") of five hundred thousand dollars ($500,000). The
Board, or such committee of the Board as is responsible for setting the
compensation of senior executive officers, shall review the Executive's
performance and Base Salary annually in January of each year, and determine
whether to adjust the Executive's Base Salary on a prospective basis. The first
review shall be in January 2006. Such adjusted annual salary then shall become
the Executive's "Base Salary" for purposes of this Agreement. The Executive's
annual Base Salary shall not be reduced after any increase, without the
Executive's consent. The Company shall pay the Executive's Base Salary according
to payroll practices in effect for all senior executive officers of the Company.

        (b)    Incentive Compensation.    The Executive shall be eligible to
participate in any annual performance bonus plans, long-term incentive plans,
and/or equity-based compensation plans established or maintained by the Company
for its senior executive officers, including, but not limited to, the Executive
EVA Compensation Plan ("EVA Plan") and the SPX Corporation Stock Compensation
Plan. For the 2005 bonus plan year, the Executive shall be eligible for a target
bonus under the Company's EVA Plan equal to 100% of his Base Salary and shall be
prorated for the year provided that all performance goals set by the Company are
met. The Board (or appropriate Board committee) will determine and communicate
to the Executive his annual incentive plan participation for subsequent bonus
plan years, no later than March 31 of such bonus plan year.

        (c)    Executive Benefit Plans.    The Executive will be eligible to
participate on substantially the same basis as the Company's other senior
executive officers in any executive benefit plans offered by the Company
including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements. The Company reserves the right to modify, suspend or discontinue
any and all of the plans, practices, policies and programs at any time without
recourse by the Executive, so long as the Company takes such action generally
with respect to other similarly situated senior executive officers.

        (d)    Business Expenses.    The Company shall reimburse the Executive
for all reasonable and necessary business expenses incurred in the performance
of services with the Company, according to the Company's policies and upon
Executive's presentation of an itemized written statement and such verification
as the Company may require.

        (e)    Perquisites.    The Company will provide the Executive with all
perquisites it provides to other senior executive officers. Such perquisites
shall not be less than those provided to the Executive on the Effective Date.
The Company will also reimburse the Executive for annual income tax return
preparation and financial planning up to $20,000 per year.

        (f)    Vacation.    The Executive will be entitled to vacation in
accordance with the Company's vacation policy for senior executive officers, but
in no event less than 5 weeks per calendar year. Unused vacation shall be
carried over for a period not in excess of twelve (12) months.

        5.    Payments on Termination of Employment.    

        (a)    Termination of Employment for any Reason.    The following
payments will be made upon the Executive's termination of employment for any
reason:

(i)Earned but unpaid Base Salary through the date of termination;

2

--------------------------------------------------------------------------------



(ii)Any annual incentive plan bonus, for which the performance measurement
period has ended, but which is unpaid at the time of termination;

(iii)Any accrued but unpaid vacation;

(iv)Any amounts payable under any of the Company's benefit plans in accordance
with the terms of those plans, except as may be required under Code
Section 401(a)(13); and

(v)Unreimbursed business expenses incurred by the Executive on the Company's
behalf.

        (b)    Termination of Employment for Death or Disability.    In addition
to the amounts determined under (a) above, if the Executive's termination of
employment occurs by reason of death or disability, the Executive (or his
estate) will receive a pro rata portion of any bonus payable under the Company's
annual incentive plan for the year in which such termination occurs determined
based on the highest of (i) the actual annual bonus paid for the bonus plan year
immediately preceding such termination, or (ii) the target bonus for the bonus
plan year in which such termination occurs. The Executive also will receive the
Executive's bonus bank amount, if positive, as of the date of such termination.
The Executive will be deemed to be disabled upon the earlier of (i) the end of a
six (6) consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
his usual and customary duties under this Agreement or (ii) the date that a
reputable physician selected by the Board, and as to whom the Executive has no
reasonable objection, determines in writing that the Executive will, by reason
of physical or mental injury or disease, be unable to perform substantially all
of the Executive's usual and customary duties under this Agreement for a period
of at least six (6) consecutive months. If any question arises as to whether the
Executive is disabled, upon reasonable request therefore by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability. In
accordance with Paragraph 10, the Board shall promptly give the Executive
written notice of any such determination of the Executive's disability and of
any decision of the Board to terminate the Executive's employment by reason
thereof. In the event of disability, until the date of termination, the base
salary payable to the Executive under Paragraph 4 hereof shall be reduced
dollar-for-dollar by the amount of disability benefits paid to the Executive in
accordance with any disability policy or program of the Corporation.

        (c)    Termination by the Company Without Cause, or Voluntary
Termination by the Executive for Good Reason.    If the Company terminates the
Executive's employment other than for Cause, or the Executive voluntarily
terminates his employment for Good Reason, in addition to the benefits payable
under (a), the Company will pay the following amounts and provide the following
benefits:

(i)The Base Salary and annual bonus that the Company would have paid under the
Agreement had the Executive's employment continued to the end of the Employment
Term. For this purpose, annual bonus will be determined as the highest of
(A) the actual bonus paid for the bonus plan year immediately preceding such
termination, or (B) the target bonus for the bonus plan year in which such
termination occurs.

(ii)Continued coverage under the Company's medical, dental, life, disability,
pension, profit sharing and other executive benefit plans through the end of the
Employment Term, at the same cost to the Executive as in effect on the date of
the Executive's termination. If the Company determines that the Executive cannot
participate in any benefit plan because he is not actively performing services
for the Company, the Company may provide such benefits under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits or, if applicable, through a nonqualified pension or
profit sharing plan. To the extent that

3

--------------------------------------------------------------------------------



the Executive's compensation is necessary for determining the amount of any such
continued coverage or benefits, such compensation (Base Salary and annual bonus)
through the end of the Employment Term shall be at the highest rate in effect
during the 12-month period immediately preceding the Executive's termination of
employment.

(iii)Executive perquisites on the same basis on which the Executive was
receiving such perquisites prior to his employment termination, including:
(A) reimbursement for club dues through the end of the Employment Term; and
(B) reimbursement of expenses relating to financial planning services, tax
return preparation and annual physicals through December 31 of the calendar year
that includes the second anniversary of the Executive's employment termination.
The Company will bear the cost of such perquisites, at the same level in effect
immediately prior to the Executive's employment termination. Perquisites
otherwise receivable by the Executive pursuant to this Paragraph shall be
reduced to the extent comparable perquisites are actually received by or made
available to the Executive without cost during the period following the
Executive's employment termination covered by this Paragraph. The Executive
shall report to the Company any such perquisites actually received by or made
available to the Executive.

(iv)The period through the end of the Employment Term shall continue to count
for purposes of determining the Executive's age and service with the Company
with respect to eligibility, vesting and the amount of benefits under the
Company's benefit plans to the maximum extent permitted by applicable law.

(v)Any outstanding stock options, restricted stock or other equity-based
compensation awards shall immediately vest upon such termination date, and any
such stock options shall be immediately exercisable at any time prior to the
earlier of: (A) two years; or (B) the stock option expiration or other
termination date.

(vi)The Executive's bonus bank amount, if positive, as of the date of such
termination.

(vii)Outplacement services, as elected by the Executive (and with a firm elected
by the Executive), not to exceed $50,000 in total.

        (d)    Good Reason.    For purposes of this Agreement, "Good Reason"
shall mean the occurrence of any of the following without the Executive's
consent (i) assigning duties to the Executive that are inconsistent with those
of the position of Senior Vice President, Secretary and General Counsel for
similar companies in similar industries (except to the extent the Company
promotes the Executive to a higher executive position); (ii) requiring the
Executive to report to other than the Company's Chief Executive Officer, or the
Company's Board; (iii) the failure of the Company to pay any portion of the
Executive's compensation within 10 days of the date such compensation is due;
(iv) the Company requires the Executive to relocate his principal business
office to a location not within 50 miles of the Company's principal business
office located in the Charlotte, North Carolina metropolitan area, or (v) the
Company's failure to continue in effect any cash or stock-based incentive or
bonus plan, pension plan, welfare benefit plan or other benefit plan, program or
arrangement, unless the aggregate value of all such arrangements provided to the
Executive after such discontinuance is not materially less than the aggregate
value as of the Effective Date (using, for purposes of bonus plan comparisons,
the target bonus potential before and after any such discontinuance).

        (e)    Cause.    For purposes of this Agreement, "Cause" shall mean:
(i) the Executive's willful and continued failure to substantially perform his
duties as an executive of the Company (other than any such failure resulting
from incapacity due to physical or mental illness) after a written

4

--------------------------------------------------------------------------------






demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed his duties, and which gives the
Executive at least 30 days to cure such alleged deficiencies, (ii) the
Executive's willful misconduct, which is demonstrably and materially injurious
to the Company, monetarily or otherwise, or (iii) the Executive's engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard of senior
executive officers of the Company.

        (f)    Timing of Payments.    All payments described above shall be made
in a lump sum cash payment as soon as practicable (but in no event more than
10 days unless prohibited by applicable law or plan documents) following the
Executive's termination of employment. If the total amount of annual bonus is
not determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment at the
time such bonuses are paid generally.

        6.    Assignment; Successors.    This Agreement shall inure to the
benefit of and be binding upon the Company and its successors. The Company may
not assign this Agreement without the Executive's written consent, except that
the Company's obligations under this Agreement shall be the binding legal
obligations of any successor to the Company by sale, and in the event of any
transaction that results in the transfer of substantially all of the assets or
business of the Company, the Company will use its best efforts to cause the
transferee to assume the obligations of the Company under this Agreement. The
Executive may not assign this Agreement during his life. Upon the Executive's
death this Agreement will inure to the benefit of the Executive's heirs,
legatees and legal representatives of the Executive's estate.

        7.    Interpretation.    The laws of the State of Delaware shall govern
the validity, interpretation, construction and performance of this Agreement,
without regard to the conflict of laws principles thereof.

        8.    Withholding.    The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

        9.    Amendment or Termination.    This Agreement may be amended at any
time by written agreement between the Company and the Executive.

        10.    Notices.    Notices given pursuant to this Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:

SPX Corporation
13515 Ballantyne Corporate Place
Charlotte, NC 28277
Attention: President and Chief Executive Officer

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above. Notices to or with respect to
the Executive will be directed to the Executive, or to the Executive's
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive's home address on
the records of the Company.

        11.    Severability.    If any provisions(s) of this Agreement shall be
found invalid or unenforceable by a court of competent jurisdiction, in whole or
in part, then it is the parties' mutual desire that such

5

--------------------------------------------------------------------------------




court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.

        12.    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding between the Company and the Executive and supersedes
all prior agreements and understandings, written or oral, relating to the
subject matter hereof; provided, however, that: (i) the Executive's Change in
Control Agreement dated April 11, 2005 shall remain in full force and effect,
and payments and benefits provided thereunder shall replace those provided in
this Agreement to the extent that such payments or benefits would otherwise
clearly be duplicative; and (ii) the Executive's non-compete, non-solicitation,
confidentiality or similar restrictive covenants shall remain in full force and
effect.

        13.    Consultation With Counsel.    The Executive acknowledges that he
has had a full and complete opportunity to consult with counsel of the
Executive's own choosing concerning the terms, enforceability and implications
of this Agreement, and the Company has made no representations or warranties to
the Executive concerning the terms, enforceability or implications of this
Agreement other than as are reflected in this Agreement.

        14.    No Waiver.    No failure or delay by the Company or the Executive
in enforcing or exercising any right or remedy hereunder shall operate as a
waiver thereof. No modification, amendment or waiver of this Agreement nor
consent to any departure by the Executive from any of the terms or conditions
thereof, shall be effective unless in writing and signed by the Chairman of the
Company's Board. Any such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

        15.    Effect on Other Obligations.    Payments and benefits herein
provided to be paid to the Executive by the Company shall be made without regard
to and in addition to any other payments or benefits required to be paid the
Executive at any time hereafter under the terms of any other agreement between
the Executive and the Company or under any other policy of the Company relating
to compensation, or retirement or other benefits. Except as otherwise expressly
provided herein, payments or benefits provided the Executive hereunder shall be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source.

        16.    Survival.    All Sections of this Agreement survive beyond the
Employment Term except as otherwise specifically stated.

        17.    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning thereof.

        18.    Counterparts.    The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.


EXECUTIVE ACCEPTANCE
 
SPX CORPORATION
/s/ Ross B. Bricker

--------------------------------------------------------------------------------

Ross B. Bricker
 
By:
/s/ Christopher J. Kearney

--------------------------------------------------------------------------------

Christopher J. Kearney
 
 
Its:
President and Chief Executive Officer
 
 
Date:
April 11, 2005

6

--------------------------------------------------------------------------------





QuickLinks


Employment Agreement of ROSS B. BRICKER
